Title: From John Adams to Thomas Digges, 27 March 1781
From: Adams, John,San, Fernando Raymond
To: Digges, Thomas



Sir

Leyden
March 27. 1781


I am very much obliged to you, for the Trouble you have kindly taken in Sending me Gazettes, Pamplets, and Books, but the alteration of Circumstances, has rendered the Communication So difficult and expensive that I am obliged to desist. Two or three Packets which you mentioned in Letter not long Since have not arrived, nor have I heard any Thing of them.
The Gazettes cost me by the Post, at a Rate of two hundred Guineas I believe a Year, and I am now in a Situation where I have found a Way to have all the Papers at a very Small Expence comparatively. So that I Should be obliged to you to Stop immediately, the two Papers the Morning Herald and General Advertiser, and also the Sending of any more Books and Pamphlets. You will be So good as to send me a minute of the Ballance between Us, and whatever it may be in your favour, I will take measures to discharge immediately. I should be obliged to you, however, for the Continuance of your Favours and the good News of the times. I am with great Respect, Sir, your obliged, humble sert

F.R.S.

